Title: To George Washington from Jacob Bayley, 14 May 1781
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 14th May 1781
                        
                        I Send by Lewes Vincent the Day and Muster Role of the Company of St Francois Indians according to A
                            Resolution of Congress Respecting them, a much larger Number has been here At Times but are not Steadye and tho, I do not
                            think they have ever done us any Damage but are Rambleing In the woods those Inserted have been Servisable as to Scouts
                            &c. the Bearer Lewes Vincent has allways been Elert In our Campe and I Should be glad he might be added as a
                            Leiutt, I have Delivered to Eleaven Indians Cloathing which I Recd, by your Excelency order at Boston—Capt. Vincent was
                            Cloathed at Boston the Squaws and Children and two Indians were not Included in the order if your Excelency chuses to give
                            any orders about them I Shall be ready to obey them.
                        Two Day Since three Deserters came from Masco in Canada they Inform that the Enemy are Building a Fort at the
                            Head of Masco River not more than thirty mile from Hazens Road as we Travel not more than 20 miles strait, that the Enemy
                            have fortifyed Cape Diamon and have made mines without the city in every Place where it is likely.
                        the City may be
                            Stormed, I have Sent three men to View the Enemy works at Masco, the first of last march the Enemy
                            Captivated at Mr Elkins in Peacham twenty mile on Hazens Road Colo. Thomas Johnson and two others In the Night they
                            belonged to this Town and were out on business—we have Obtained no help as yet the fears of the People are great and not
                            without reason I am your Excelencys Most Obedient Humble Servant

                        
                            Jacob Bayley 
                        
                    